112 F.3d 1089
10 Fla. L. Weekly Fed. C 845, 10 Fla. L.Weekly Fed. C 896Walter HILL, Plaintiff-Appellant,v.Joe S. HOPPER, Commissioner of Alabama Department ofCorrections, Defendant-Appellee.
No. 97-6306.
United States Court of Appeals,Eleventh Circuit
April 25, 1997.

Barry J. Fisher, Palmer Singleton, Atlanta, GA, for Appellant.
Beth Jackson Hughes, Assistant Attorney General, Office of the Attorney General, Montgomery, AL, for Appellee.
Before HATCHETT, Chief Judge, and COX and BLACK, Circuit Judges.
PER CURIAM:


1
On April 24, 1997, Appellant Walter Hill filed with this Court a "Motion for Injunction Against Execution Pending Disposition of Petition for Writ of Certiorari."   The motion requests that this Court enjoin the State of Alabama from executing Hill pending the United States Supreme Court's disposition of his petition for certiorari.  The petition for certiorari seeks review of a decision issued by this Court on April 17, 1997.  See Hill v. Hopper, 112 F.3d 1088 (11th Cir.1997).  On April 25, 1997, the State of Alabama filed a response to Appellant Hill's motion.  After careful consideration, we hereby deny Appellant Hill's Motion for Injunction.


2
DENIED.